The opinion of the court was delivered by
Benson, J.:
This is an action in mandamus to compel the defendant school board to install a primary reading' chart in the district school and to pay the plaintiff $12 therefor.
*831It is alleged that the state textbook commission, in pursuance of the uniform textbook law, has adopted the Arnett primary reading chart for use in the public schools and also “adopted the price therefor of $12 per chart.” It is further alleged “that said chart is filed and prescribed . . . for use by a class and not for individual pupils, for class instruction and not for individual study. . . . That . . . plaintiff . . . purchased from Anna W. Arnett, the holder, this contract with the state to supply Arnett primary reading charts to the public schools of Kansas.” There is, however, no allegation of the execution of a contract, unless the adoption of the chart and the price should be construed as a contract. It is also alleged that the plaintiff is the manufacturer of the article in question, which is described in plaintiff’s brief as a large chart supported on an iron stand with large characters that can be read across a room.
The petition contains averments that the district has pupils for instruction in the primary course of reading, writing and orthography, and until a short time. before this suit had used a similar chart. A demand by the plaintiff and refusal by the board to purchase one of the charts is also alleged.
On this appeal from an order quashing the alternative writ the only question is whether the school board should be compelled by mandamus to install one of these charts and pay the plaintiff $12 therefor.
The statute authorizes the textbook commission to adopt a uniform series of school textbooks in the following branches:
“A primer, a primary reading chart, and a graded series of drawing books' or drawing portfolios, geometry, . . . Latin grammar, Latin exercises, Caesar, Cicero, Virgil, general history, history of Kansas, English history, rhetoric, English literature, botany, zoology, chemistry, word analysis, geology, German exercises, German grammar, and descriptive astronomy.” (Gen. Stat. 1909, § 7833.)
*832This provision is followed by others prescribing standards of quality and maximum prices for the books named, but primary reading charts are omitted from the regulations concerning maximum prices. Other sections relate” to bids and contracts for such books to be furnished to the.patrons of the schools at prices fixed by contracts awarded upon competitive bids.
Another section of the statute following those just referred to provides:
“It shall be unlawful for any school-district board or board of education of .any city of the first or second class to purchase or contract for any chart, map,'globe, or other school apparatus, except scientific apparatus for high schools, unless the same shall have been submitted to the school textbook commission at a regular or special session, and by them approved, and a maximum price therefor fixed by said school textbook commission.” (Gen. Stat. 1909, § 7836.)
While a reading chart is included among textbooks in the section first quoted, it is manifest from the nature of the article that it is not intended for individual purchase and use as an ordinary textbook. This distinction is not only apparent from its adaptation to class instruction rather than individual use by pupils, but is recognized in its omission from the regulations prescribing maximum prices which apply to books to be purchased by patrons of the schools under contracts awarded by the commission. It will also be observed that charts are classified with maps, globes, and other school apparatus, and can only be purchased when approved by the commission and a maximum price is fixed therefor.
It seems from all these provisions that books which are to be purchased by patrons for individual use are the subject of competitive bidding and contract, and that approved charts may be purchased by school boards when a maximum price has been fixed therefor.
No statutory provision is found compelling the pur*833chase of charts, maps, globes or other apparatus from any particular dealer or manufacturer, nor the payment of' the maximum prices. The use of the term maximum implies a right to purchase for less if that can be done. In obtaining supplies of ordinary textbooks, the maximum price is a statutory limitation. The price, not exceeding this maximum, is fixed by the contract. (Gen. Stat. 1909, § 7834.)
We do not understand that the textbook commission has entered into any contract to supply charts under the provisions of the statute regulating the purchase of ordinary textbooks for individual use, but has merely adopted this chart and fixed the maximum price as authorized by statute.
If this chart is to be treated as an ordinary textbook it should be the subject of contract by the textbook commission and sale to patrons as a reader or speller is treated. Considered in the classification with maps, globes and other apparatus, such a contract is not authorized. In either case the court has no authority to compel a school board to buy or install this chart in the public school and to pay the manufacturer the maximum price therefor.
The judgment is affirmed.